Citation Nr: 0726398	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-24 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965 and from April 1965 to April 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claims.

Regarding the veteran's PTSD claim, at his Board hearing, he 
testified about a new stressor, that of being shot by his now 
ex-wife during service.  The Board notes that this stressor 
has been verified by the record.  Indeed, the veteran has 
been granted service connection for the residuals of a 
gunshot wound to the abdomen.  Thus, the veteran should be 
scheduled for a VA examination to determine whether he has 
PTSD due to this verified stressor.

As for the TDIU claim, the Board observes that further 
development is required under the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002), and implemented at 38 C.F.R. § 3.159 
(2006).  In this regard, the Board notes that the veteran has 
not been provided an adequate VCAA letter with respect to 
this issue.  

Furthermore, the claim for PTSD is inextricably intertwined 
with the TDIU claim as a favorable decision on that issue may 
impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  For the issue of entitlement to a 
total disability rating based on 
individual unemployability, send the 
veteran and his representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

2.  Obtain VA treatment records from the 
Little Rock VAMC dating since March 2003.

3.  Schedule the veteran for a VA 
examination by a psychiatrist or 
psychologist.  The veteran's claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be performed and all findings should be 
reported in detail.

The examiner should be specifically 
advised of the verified stressor.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
the veteran meets the diagnostic criteria 
for PTSD and, if so, whether such 
condition is due to the verified stressor 
of being shot by his now ex-wife.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


